 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDState Stove & Mfg. Co., Inc.andStove,Furnace and Allied Appliance WorkersInternationalUnion of North America,AFL-CIO. Case 26-CA-2506.April 21, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn January 16, 1967, Trial Examiner SidneySherman issued his Decision in this proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof,and the General Counsel filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, State Stove &Mfg. Co., Inc., Ashland City, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The charge hereinwas served upon Respondent on August 5, 1966,1 thecomplaint issued on September 25, and the case washeard on December 1. The issues litigated related to anallegeddiscriminatoryworkassignmentand'All events herein occurred in 1966, unless otherwise stated2Another allegation of the complaint was dismissed at thehearing3Apparently these were the only ones involved in thediscriminatory discharge. After the hearing Respondentand the General Counsel filed briefs.Upon the entire record, including my observation of thewitnesses, I adopt the following findings and conclusions:1.RESPONDENT'S BUSINESSStateStove& Mfg. Co.,Inc.,hereinafter calledRespondent,is a Tennessee corporation,and at its plant inAshland City,Tennessee,manufactures hot water heaters.Duringthe 12months immediately preceding the issuanceof the instant complaint,Respondent shipped from itsplant to out-of-State points products valued in excess of$50,000.Respondent is engaged in commerce.II.THEUNION INVOLVEDStove,FurnaceandAlliedApplianceWorkersInternationalUnion of North America,AFL-CIO,hereinafter called the Union,is a labor organization underthe Act.III.THE UNFAIRLABOR PRACTICESThe complaint alleges that on July 19 Respondentassigned Polk to more arduous work and discharged himbecause of his union activity, thereby violating Section8(a)(3) and (1) of the Act.2 The answer denies that Polk wasassigned to unduly arduous work or was discharged,contending that he refused to do the work assigned to him,thereby quitting his employment. The answer furtherdenies that Respondent had any knowledge of Polk'sunion activity.A. Sequence of EventsOn May 23, the Union began a campaign to organizeRespondent'splantbypassingouthandbillstoRespondent's employees at a point on a roadway about ablock from the plant. This operation was repeated onJune 3 and July 19 and 20. About 800 handbills werehanded out to employees on the first and second shifts,and about 200 more to the employees on the third shift.3Attached to each handbill was a union authorization card.Polk was hired on June 13, at a rate of $1.50 an hour andwas promised a 5-cent raise within 2 weeks. He was alsotold at that time by Respondent's personnel manager thatRespondent did not have a union and did not intend tohave one.4 Polk was assigned to installing jackets onheaters, and after 2 weeks he received a raise of 11 centsan hour.On July 19, while approaching the plant, Polk wasaccosted by one of the union agents engaged in thehandbilling operation, and the two men conversed forabout 10 minutes. The agent then handed Polk a numberof cardss to be passed out by him in the plant. During theirconversation both men were within view of a guardstationed in the plant guardhouse.Arriving at the plant, Polk approached some employeesin the plant lunchroom and handed them cards. At thistime his supervisor, Anderson, entered the room. There isconflicting testimony, to be discussed below, as to whetherAnderson observed the solicitation by Polk.handbilling on June 3, whereas the first and second shifts werecircularized on May 23 and July 19 and 204These findings are based on Polk's uncontradicted testimony.5The agent estimated the number at 50 cards, whereas Polkthought there were about 150164 NLRB No. 14 STATE STORE & MFG. CO.Shortly after the beginning of the shift, Andersonordered Polk to discontinue his regular work of installingjackets on heaters and to wrap fiberglas insulation aroundtheheaters, instead.Polk refused to accept thisassignment and, after Anderson consulted with one of hissuperiors, Polk's timecard was punched out, and he leftthe plant.B.DiscussionThe General Counsel does not dispute that Polk refusedto accept a work assignment, contending only that suchassignment was made by Respondent in the expectationthat Polk would refuse it, and that Respondent wouldthereby be afforded a pretext for discharging him, thusridding itself of a known union adherent.At the threshhold, it becomes necessary to considerRespondent's contention that it had no knowledge ofPolk's union activity. Anderson, who was the prime moverin the discharge of Polk, admitted that he was aware thatthe Union was passing out handbills and authorizationcards, but denied that he knew of any involvement by Polkin any such activity. However, Polk testified that onJuly 19, just as he was about to hand a union card toanother employee in the plant lunchroom, he spiedAnderson about 8 or 10 feet away, and that Anderson waslooking at Polk, whereupon he desisted from passing thecard. On the basis of demeanor, I credit Polk and find thathisaction in attempting to pass the union card wasobserved by Anderson.6From the lunchroom, Polk proceeded to his station onthe production line and began his regular work of installingjacketson heaters. Some minutes later,? Andersoninstructed Polk to change stations with Armstrong, whowas wrapping fiberglas insulation around the heaters, inpreparation for Polk's jacketing operation. According toAnderson, he took this action because he observed thatPolk, who was a smaller man than Armstrong, was havingdifficulty handling the heaters, which were of more thanaverage size; and Anderson testified variously (1) that theproduction line had already begun to fall behind scheduleand that both Armstrong and Polk were responsibletherefor,8 and (2) that, while the line had not yet slowedup, Anderson anticipated that it would because of thetrouble Polk was having with the heaters.According to Polk, he refused the change in assignment,reminding Anderson of an incident about 2 weeks before,when Polk had insulated for about 2 hours, but was takenoff that work by Anderson after Polk asserted that hecould not do the work because of his sensitivity to the8While Anderson was apparently not close enough to read thecard, he admitted that he was aware of the fact that the Union wasdistributing cards to the employees, and, while he denied that hehad ever received such a card, himself, there is no dispute thatthousands of cards were passed to Respondent's employees bythe union agents In view of this, the inference is warranted thatAnderson was familiar with the appearance of the card and thathe recognized the card in Polk's hand during the lunchroomincident as a union cardrPolk estimated that about 30 minutes had passed, whereas,according to Anderson's calculation, it was a matter of 10 to 15minutes8If this version is to be credited, the question arises whyAnderson thought it would help speed up the line to assign Polk toa job, which even Armstrong, who was more familiar therewith,could not handle adequatelyBAccording to Polk, particles of fiberglas adhered to, andirritated, his skinAnderson admitted that other employees had85fiberglas,9and that he would never accept such anassignment again. Anderson professed at the hearing tohave no knowledge of any such prior incident, and insistedthat on July 19, Polk offered no explanation for his refusalto insulate. On the basis of demeanor, and in view of thecircumstantiality of Polk's testimony regarding his priorexperience with the fiberglas, I credit such testimony andfind that he had been previously assigned to insulation,and was taken off that work, after advising Anderson thathe could not tolerate the fiberglas, and that he would nevertake such an assignment again.10 For like reason, I creditPolk's testimony that on July 19, when Anderson assignedPolk to insulating, he reminded Anderson of the priorincident, in explaining his refusal of the assignment.Thereafter, according to Polk, Anderson insisted that,by refusing to insulate, Polk had quit his employment and,when Polk denied that he was quitting, Andersonannounced his discharge. Polk added that he was thentaken by Anderson to another supervisor," to whom hereported that Polk had refused to insulate, and despitePolk's explanation that he could not tolerate the fiberglas,and his insistence that he was doing a good job on theproduction line, the other supervisor punched out Polk'stimecard and paid him off.Anderson's version was that, after Polk's refusal toinsulate, Anderson took him to the plant superintendent,who, upon being apprised of such refusal, announced thatPolk had quit, and instructed Anderson to punch outPolk's timecard. I find that, whichever of the foregoingversions is credited, Polk did not resign but was in factdischarged for his refusal to accept a change inassignment. 12Ithas been found that it was Respondent's avowedpolicy to prevent organization of its employees by a unionthat: on July 19, Anderson observed Polk in the plantlunchroom in the act of attempting to pass a union card toanother employee; about an hour later Polk, at Anderson'sinstance,was discharged for refusing an assignment,which Anderson had good reason to expect him to refuse;and only 2 weeks before Anderson had relieved Polk of alike assignment, when he complained of sensitivity to thefiberglas. In view of this, and in view of Anderson'saforenoted vacillation as to his reason for assigning Polk tothe insulation job on July 19, I conclude that Andersonmade such assignment for discriminatory reasons, in thehope that, by rejecting it, Polk would afford Anderson apretext for discharging him. It follows that, by makingsuch assignment and by discharging Polk for rejecting it,Respondent violated Section 8(a)(3) and (1) of the Act. 13quit, when assigned to the insulation work, and that he would takean employee off insulation, if it caused his skin to "break out "10I find, also, as testified by Polk, that on that occasion heoffered to "punch out" but Anderson reassigned him to hisregular worku Polk was evidently confused as to the identity of the othersupervisorRespondent cites this as a reason for not relying onPolk's recollection as to other circumstances However, there isno dispute that another supervisor was involved in Polk'sseparation (see the text, below), and I do not deem a mere mistakeas to the name of such supervisor, with whom Polk had little, ifany, contact to vitiate the reliability of his recollection as tomatters of more immediate concern to himi2 In any case, even if Polk had quit because of the change inhis assignment, it would be appropriate to find that such quittingwas a constructive discharge, if such change was in factdiscriminatory13Respondent contends that there was no disparate treatment 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tothe free flow of commerce.V.THE REMEDYIthaving been found that the Respondent violatedSection 8(a)(3) and (1) of the Act, it will be recommendedthatRespondent cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent on July 19 unlawfullydischarged Polk, I shall recommend that Respondent berequired to offer him reinstatement to his former ofsubstantiallyequivalentposition without impairment ofseniority or other rights and privileges. I shall alsorecommend that Respondent be required to make himwhole for any loss ofearningssuffered by reason of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earnedas wages from the date of such discrimination to the dateof a valid offer of reinstatement, less hisnet earningsduring such period. Backpay shall be computed inaccordance with the formula stated in F. W.WoolworthCompany,90 NLRB 289; interest shall be added tobackpay at the rate of 6 percentper annum.Isis Plumbing& Heating Co.,138 NLRB 716.In view of the discriminatory conduct found above,there exists a threat of future violations by Respondent,which warrants a broadcease-and-desist order.CONCLUSIONS OF LAW1.Respondentis anemployer under the Act.2.The Union is a labororganizationunder the Act.3.Respondent violated Section 8(a)(3) and (1) of the Actby assigning Polk to more arduous work because of hisunion activity and discharging him because of his refusalto accept suchassignment.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthat Respondent, State Stove & Mfg. Co., Inc., AshlandCity,Tennessee, its officers, agents, successors, andassigns, shall be required to:1.Cease and desist from:(a)Discouraging membership in Stove, Furnace andAllied Appliance WorkersInternationalUnion of NorthAmerica, AFL-CIO, or in any other labor organization, bydiscriminatingagainstemployeesin regardto their hire ortenure of employment, or in regard to their workassignments.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization, to form,join, orassist the above-namedUnion or any other labororganization,and to engage inother concertedactivitiesfor the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer John W. Polk immediate reinstatement to hisformer or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and notify him if he is presently serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(b)Make whole the said employee in the manner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy" for any loss of pay he may havesuffered by reason of Respondent's discriminationagainsthim.(c)Preserve and, upon request, make available to theBoardor its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Postat itsplant in Ashland City, Tennessee, copiesof the attached notice marked "Appendix."14 Copies ofsaid notice, to be furnished by the Regional Director forRegion 26, after being duly signed by Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 26, inwriting,within 20 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith. 15of Polk, citing testimony by Anderson that Carr, who had quitbecause ofan assignment to insulating,applied for rehire and wasrejected, when he indicated that he was still unwilling to handleinsulationHowever, Polk testified, without contradiction, that hehad observed other employees refuse to insulate, who were notdischargedMoreover, more pertinent here, in any case, is thedisparity in the treatment of Polk, himself, who, as found above, 2weeks before his discharge had been reinstated despite hisrefusal to insulate, but only an hour after being observed with aunion card in his hand was discharged for essentially the sameconduct Respondent points also to the undisputed testimony thatallthe employees on the production line were subject tointermittent assignments to insulating work However,as alreadynoted,Anderson admitted that he would not press such anassignment on employees who demonstrated sensitivity tofiberglas, and, on the basis of Polk's credited testimony regardinghis own experience, I find that Anderson did not, as his testimonyimplied, require that such sensitivity be demonstrated by theappearance of a skin rash,but accepted an employee's assurancethat he could not tolerate the fiberglas" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "'s In the eventthat thisRecommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing, within10 days from the date of thisOrder, what steps Respondent has taken to comply herewith " STATE STORE & MFG. CO.87APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in Stove,Furnace and Allied Appliance Workers InternationalUnion of North America, AFL-CIO, or any otherlabororganization,bydiscriminatingagainstemployees in regard to their hire or tenure ofemployment, their workassignments,or any otherterm or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form,join,or assistStove,Furnace and Allied ApplianceWorkersInternational Union of North America, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any or all such activities.WE WILL offer to John W. Polk immediatereinstatementtohisformerorsubstantiallyequivalent position,restoring his seniority and otherrights and privileges, and WE WILL make him wholeforany loss of pay suffered by reason of ourdiscrimination against him.All of our employees are free to become, remain, orrefrain from becoming or remaining,members of Stove,Furnace and Allied Appliance Workers InternationalUnion of North America,AFL-CIO,or any other labororganization.STATE STOVE& MFG. CO.,INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.